—In an action to recover damages for personal injuries, the defendant H&M Mechanical Contractors, Inc., appeals from an order of the Supreme Court, Rock-land County (Meehan, J.), dated February 8,1996, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the defendant H&M Mechanical Contractors, Inc., and the action against the remaining defendants is severed.
The court improperly denied the appellant’s motion for summary judgment. In support of its motion, the appellant submitted proof in admissible form that it had not performed any work in the room in which the plaintiff was injured prior to the plaintiff’s accident. The plaintiff failed to submit evidence in opposition to the appellant’s motion which raised a triable issue of fact as to whether the appellant performed work in the room in which the plaintiff was injured prior to his accident. Thus, the appellant established its right to judgment as a matter of law (see, Miller v JWP Forest Elec. Corp., 232 AD2d 615; Abbenante v Tyree Co., 228 AD2d 529; Hovi v City of New York, 226 AD2d 430; Morgan v New York Tel., 220 AD2d 728; Kennerly v Campbell Chain Co., 133 AD2d 669; Megginson v Rose, 121 AD2d 608, 609). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.